                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 1 of 12




               1 CHRISTOPHER FROST (SBN 200336)
                 cfrost@eisnerlaw.com
               2 AMBER HENRY (SBN 247624)
                 ahenry@eisnerlaw.com
               3 ASHLEE N. LIN (SBN 275267)
                 alin@eisnerlaw.com
               4 AMY ROSE COLE (SBN 322185)
                 rcole@eisnerlaw.com
               5 EISNER, LLP
                 9601 Wilshire Blvd., 7th Floor
               6 Beverly Hills, California 90210
                 Telephone: (310) 855-3200
               7 Facsimile: (310) 855-3201

               8 Attorneys for Defendants Celestron Acquisition,
                 LLC; SW Technology Corp; Corey Lee; Dave
               9 Anderson; and Joseph Lupica

              10
                                                UNITED STATES DISTRICT COURT
              11
                                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
              12

              13 IN RE: TELESCOPES ANTITRUST                       Case No. 5:20-cv-03639-EJD (consolidated)
                 LITIGATION                                        Case No. 5:20-cv-03642-EJD (coordinated)
              14
                                                                   The Hon. Edward J. Davila
              15
                                                                   NOTICE OF MOTION AND MOTION OF
              16                                                   CELESTRON ACQUISITION, LLC, SW
                   THIS DOCUMENT RELATES TO:                       TECHNOLOGY CORPORATION,
              17                                                   COREY LEE, DAVE ANDERSON, AND
                   SPECTRUM SCIENTIFICS LLC, et al.                JOSEPH LUPICA TO STRIKE
              18                                                   ALLEGATIONS OF THE SECOND
                                  Plaintiffs,                      AMENDED COMPLAINT
              19
                            vs.                                    Date:   February 18, 2021
              20                                                   Time:   9:00 a.m.
                   CELESTRON ACQUISITION, LLC, et al.,             Crtrm.: 4 (5th Floor)
              21
                   Defendants.                                     Trial Date:         none set
              22

              23

              24

              25

              26

              27

              28

EISNER, LLP        767518                                                          Case No. 5:20-cv-03642-EJD
                                         MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 2 of 12




               1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:

               2            PLEASE TAKE NOTICE that on February 18, 2021, at 9:00 a.m., or as soon thereafter
               3 as counsel may be heard, before the Honorable Edward J. Davila of the United States District

               4 Court for the Northern District of California, in Courtroom 4 on the 5th floor of the above-

               5 captioned court located at 280 South 1st Street, San Jose, California 95113, Defendants Celestron

               6 Acquisition, LLC, SW Technology Corporation, Corey Lee, Dave Anderson, and Joseph Lupica

               7 will and hereby do move this Court to strike the following allegations of the Second Amended

               8 Complaint:

               9            •   Paragraph 122: class period beginning in 2005
              10            •   From Paragraph 2: “A jury has already found that Celestron and its parent company in
              11                China, Synta,[] conspired with their competitor Ningbo Sunny Electronic Co., Ltd.

              12                (“Ningbo Sunny”) to fix prices, divide the market, retaliate against competitors,

              13                mislead U.S. authorities, illegally acquire assets an dominate the U.S. market so that

              14                they could rip off American purchasers.”

              15            •   From Paragraph 5: “where a jury awarded over $52,000 in damages against
              16                Defendants’ co-conspirators.”

              17            •   All of Paragraph 90: “On November 26, 2019, a jury found that this acquisition, which
              18                was orchestrated and aided and abetted by Defendants, their co-conspirators and their

              19                agents, violated the antitrust laws.”

              20            This Motion is made upon the following grounds. Concerning the allegations alleging a

              21 class period extending back to January 1, 2005, these allegations are immaterial, impertinent,

              22 and—at best—time-barred. First, Plaintiffs allege no anticompetitive or otherwise actionable

              23 conduct prior to 2013. Second, the sole event that Plaintiffs do allege occurred in 2005—the

              24 acquisition of Celestron—was highly publicized.           Thus, to the extent Plaintiffs allege that

              25 transaction itself is somehow actionable, the statute of limitations on any “misconduct” in

              26 connection with that transaction would have expired in 2009. As for the allegations concerning

              27 Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No. 5:16-cv-06370-EJD-VKD (N.D. Cal.)

              28 (the “Orion Action”), these allegations are immaterial, impertinent, and prejudicial. Defendants

EISNER, LLP        767518                                         1                 Case No. 5:20-cv-03642-EJD
                                          MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 3 of 12




               1 were not parties to that action, so those findings cannot be used or considered against them.

               2 Parklane Hosiery Co. v. Shore, 439 U.S. 322 (1979).

               3            This Motion is based on this Notice of Motion, the attached Memorandum of Points and

               4 Authorities, all of the pleadings, files, and records in this proceeding, all other matters of which

               5 the Court may take judicial notice, and any argument or evidence that may be presented to or

               6 considered by the Court prior to its ruling.

               7

               8 DATED: November 16, 2020                         Respectfully submitted,

               9                                                  EISNER, LLP
              10

              11
                                                            By: /s/ Christopher Frost
              12                                                CHRISTOPHER FROST
                                                                Attorneys for Defendants Celestron Acquisition,
              13                                                LLC; SW Technology Corp; Corey Lee, Dave
                                                                Anderson; and Joseph Lupica
              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

EISNER, LLP        767518                                       2                 Case No. 5:20-cv-03642-EJD
                                        MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                        Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 4 of 12




               1                                                    TABLE OF CONTENTS
                                                                                                                                                      Page
               2

               3 MEMORANDUM OF POINTS AND AUTHORITIES ...................................................................1

               4 I.         INTRODUCTION ..................................................................................................................1

               5 II.        SPECIFIC PROVISIONS REQUESTED TO BE STRICKEN .............................................1

               6 III.       LEGAL STANDARD ............................................................................................................2

               7 IV.        THE COURT SHOULD STRIKE ALLEGATIONS OF A CLASS PERIOD
                            INCLUDING 2005 TO 2012 .................................................................................................2
               8
                            A.        Plaintiffs Allege No Actionable Misconduct, Let Alone Injury, For the
               9                      Time Period of 2005 to 2012......................................................................................3

              10            B.        The Statute of Limitations Already Expired on the Alleged 2005 Conduct ..............4

              11 V.         PLAINTIFFS’ ALLEGATIONS REGARDING THE ORION ACTION AND
                            VERDICT SHOULD BE STRICKEN ...................................................................................6
              12
                   VI.      CONCLUSION ......................................................................................................................7
              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

EISNER, LLP        767518                                              i                 Case No. 5:20-cv-03642-EJD
                                               MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                         Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 5 of 12




               1                                                      TABLE OF AUTHORITIES

               2                                                                                                                                           Page(s)
               3 Federal Cases

               4 Drenchkahn v. Costco Wholesale Corp.,

               5    No. 2:08-cv-014080-FMC-JWJX, 2008 WL 11336775 (N.D. Cal. May 15,
                    2008).............................................................................................................................................2
               6
                 Fantasy, Inc. v. Fogerty,
               7    984 F.2d 1524 (9th Cir. 1993) ......................................................................................................2
               8 Garrison v. Oracle Corp.,
                    159 F. Supp. 3d 1044 (N.D. Cal. 2016) .......................................................................................4
               9
                 Kamm v. Cal. City Dev. Co.,
              10
                    509 F.2d 205 (9th Cir. 1975) ........................................................................................................2
              11
                 LeDuc v. Kentucky Central Life Ins. Co.,
              12    814 F. Supp. 820 (N.D. Cal. 1992) ..........................................................................................2, 6

              13 Parklane Hosiery v. Shore,
                    439 U.S. 322 (1979) .....................................................................................................................6
              14
                 Ramirez v. Baxter Credit Union,
              15
                    No., No. 16-CV-03765-SI, 2017 WL 1064991 (N.D. Cal. Mar. 21, 2017) .............................2, 5
              16
                 Sanders v. Apple Inc.,
              17    672 F. Supp. 2d 978 (N.D. Cal. 2009) .........................................................................................2

              18 Sidney-Vinstein v. A.H. Robbins Co.,
                    697 F.2d 880 (9th Cir. 1983) ........................................................................................................2
              19
                 Federal Statutes
              20
                 Cartwright Act ....................................................................................................................................5
              21

              22 Clayton Act § 7 ..................................................................................................................................5

              23 Federal Rule of Civil Procedure 12(f) ................................................................................................2

              24 State Statutes

              25 Cal. Bus. & Prof. Code §§ 16700, 17200 ...........................................................................................5

              26

              27

              28

EISNER, LLP         767518                                                 ii                Case No. 5:20-cv-03642-EJD
                                                   MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                       Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 6 of 12




               1                         MEMORANDUM OF POINTS AND AUTHORITIES
               2 I.         INTRODUCTION
               3            Concurrently with this Motion to Strike, Defendants have filed a Motion to Dismiss the

               4 Second Amended Complaint (the “SAC”) in this action. Defendants request the Court consider

               5 that Motion first. To the extent the Court does not grant that Motion in its entirety (without leave

               6 to amend), Defendants request the Court grant this Motion and strike portions of the SAC that

               7 include (i) allegations asserting the class period from 2005 to 2012, and (ii) allegations concerning

               8 the jury verdict in the Orion Action.

               9            Concerning the former, Plaintiffs have not alleged, and cannot allege, that any misconduct

              10 occurred during that time period, let alone allege any misconduct that justifies extending the class

              11 back 15 years. With regard to the Orion Action, the verdict or findings from that litigation are

              12 irrelevant and inadmissible against Defendants, as none were parties to that litigation. The only

              13 reason to include these allegations is to unfairly prejudice Defendants, and confuse the record.

              14 II.        SPECIFIC PROVISIONS REQUESTED TO BE STRICKEN
              15            Defendants request this Court strike the following provisions:

              16            •   Paragraph 122: class period beginning in 2005
              17            •   From Paragraph 2: “A jury has already found that Celestron and its parent company in
              18                China, Synta,[] conspired with their competitor Ningbo Sunny Electronic Co., Ltd.

              19                (“Ningbo Sunny”) to fix prices, divide the market, retaliate against competitors,

              20                mislead U.S. authorities, illegally acquire assets an dominate the U.S. market so that

              21                they could rip off American purchasers.”

              22            •   From Paragraph 5: “where a jury awarded over $52,000 in damages against
              23                Defendants’ co-conspirators.”

              24            •   All of Paragraph 90: “On November 26, 2019, a jury found that this acquisition, which
              25                was orchestrated and aided and abetted by Defendants, their co-conspirators and their

              26                agents, violated the antitrust laws.”

              27

              28

EISNER, LLP        767518                                         1                 Case No. 5:20-cv-03642-EJD
                                          MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 7 of 12




               1 III.       LEGAL STANDARD
               2            Federal Rule of Civil Procedure 12(f) allows a court to strike any portion of a complaint

               3 that is “redundant, immaterial, impertinent, or scandalous.” Fed. R. Civ. P. 12(f). Allegations are

               4 immaterial or impertinent if they have no bearing on the controversy or are not relevant to the

               5 issues involved in the action and could not be admitted as evidence. Fantasy, Inc. v. Fogerty, 984

               6 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994). A motion to strike

               7 may be granted where “it is clear that the matter to be stricken could have no possible bearing on

               8 the subject matter of the litigation.” LeDuc v. Kentucky Central Life Ins. Co., 814 F. Supp. 820,

               9 830 (N.D. Cal. 1992) (citation omitted). Motions to strike are meant “to avoid the expenditure of

              10 time and money that may arise from litigating spurious issues by dispensing with those issues

              11 prior to trial.” Sidney-Vinstein v. A.H. Robbins Co., 697 F.2d 880, 885 (9th Cir. 1983) (citations

              12 omitted).

              13 IV.        THE COURT SHOULD STRIKE ALLEGATIONS OF A CLASS PERIOD
              14            INCLUDING 2005 TO 2012
              15            Allegations concerning an unsupportable class period are appropriate subjects of a motion

              16 to strike. See, e.g., Ramirez v. Baxter Credit Union, No. 16-CV-03765-SI, 2017 WL 1064991, at

              17 *8 (N.D. Cal. Mar. 21, 2017) (granting motion to strike allegations which implied a class period

              18 beyond the applicable statute of limitations); Drenchkahn v. Costco Wholesale Corp., No. 2:08-
              19 cv-014080-FMC-JWJX, 2008 WL 11336775, at *5 (C.D. Cal. May 15, 2008) (same). Further,

              20 class allegations may be stricken before discovery is completed.              “Where the complaint

              21 demonstrates that a class action cannot be maintained on the facts alleged, a defendant may move

              22 to strike class allegations prior to discovery.” Sanders v. Apple Inc., 672 F. Supp. 2d 978, 990

              23 (N.D. Cal. 2009) (citation omitted). See also Kamm v. Cal. City Dev. Co., 509 F.2d 205, 210 (9th

              24 Cir. 1975) (“The propriety of a class action cannot be determined in some cases without

              25 discovery” and “[w]here the necessary factual issues may be resolved without discovery, it is not

              26 required.”).

              27            This Court should strike the allegations of a class period extending back to January 1, 2005

              28 for two reasons. First, Plaintiffs allege no anticompetitive or otherwise actionable conduct prior to

EISNER, LLP        767518                                        2                 Case No. 5:20-cv-03642-EJD
                                         MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 8 of 12




               1 2013. Second, the sole event that Plaintiffs do allege occurred in 2005—the acquisition of

               2 Celestron—was a highly publicized transaction. Plaintiffs do not allege further misconduct, or

               3 any fraudulent concealment, until 2013, so even if the acquisition itself was somehow wrongful,

               4 the statute on that “misconduct” would have expired in 2009. Plaintiffs should not be allowed to

               5 prejudice Defendants by requiring they produce information and respond to claims going back to

               6 2005, on a class period that is not actionable.

               7            A.     Plaintiffs Allege No Actionable Misconduct, Let Alone Injury, For the Time
               8                   Period of 2005 to 2012
               9            Despite alleging a putative class period dating back to January 1, 2005, Plaintiffs allege no

              10 anticompetitive or otherwise wrongful conduct that occurred prior to Ningbo Sunny’s acquisition

              11 of Meade in 2013. The only pre-2013 conduct whatsoever that Plaintiffs reference is the 2005

              12 acquisition of Celestron: “SW Technology acquired Celestron as a wholly owned subsidiary in

              13 2005.” (SAC ¶ 25.) But Plaintiffs allege no facts that even suggest that this acquisition in and of

              14 itself was wrongful. At most, Plaintiffs make only one conclusory assertion that even suggests

              15 wrongful conduct in the pre-2013 time period: (1) “In 2005, Synta acquired Celestron. Through

              16 Defendants’ and their co-conspirators’ efforts, Celestron became the dominant U.S. telescope

              17 distributor.” (SAC ¶ 60.) However, Plaintiffs make no allegations whatsoever in support of this

              18 vague conclusion. They allege no specific agreements, or conduct, or any other conspiratorial
              19 conduct pre-dating the 2013 Meade acquisition. Every factual allegation (including every exhibit

              20 attached to the SAC) concerns purported misconduct in or after 2013.

              21            Indeed, Plaintiffs’ own admissions confirm that the 2005 acquisition was not actionable,

              22 and that they have no basis for any actionable claims prior to 2013. For instance, Plaintiffs

              23 concede that Defendants did not have sufficient market control to cause antitrust harm until after

              24 the Meade acquisition:

              25                   . . . Ningbo Sunny acquired Meade with Celestron’s and Synta’s
                                   help…Together, Celestron and Meade account for the vast majority
              26                   of consumer telescopes sold in the United States.

              27 (SAC ¶ 60 (emphasis added).)

              28

EISNER, LLP        767518                                         3                 Case No. 5:20-cv-03642-EJD
                                          MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 9 of 12




               1                   Synta and Ningbo Sunny conspired and leveraged their market
                                   power in the Manufacturing Market to control the Distribution
               2                   Market. As a result, Celestron rose to prominence over other
                                   distributors. When Ningbo Sunny, aided by Celestron and Synta,
               3                   acquired Meade, they took an independent supplier/distributor/
                                   competitor out of the market. Meade has not seriously competed
               4                   with Celestron since the Ningbo Sunny acquisition and has not
                                   used its manufacturing capabilities to diversify the supply of
               5                   telescopes.

               6 (Id. ¶ 62 (emphases added).)

               7                   No new manufacturers of any significance have entered the market
                                   in at least the last 10 years. With Ningbo Sunny’s acquisition of
               8                   Meade, which also had manufacturing capabilities, the number of
                                   sources of supply essentially diminished to two: Synta and Ningbo
               9                   Sunny.

              10 (Id. ¶ 68 (emphasis added).)

              11            Moreover, Plaintiffs concede at Paragraph 96 that it was “after the acquisition” of Meade

              12 in 2013 that “Synta, Celestron, Ningbo Sunny, and Meade colluded not to compete with one

              13 another.” Plaintiffs also concede that high barriers to entry did not exist in 2005: “No new

              14 manufacturers of any significance have entered the market in at least the last 10 years.” (Id. ¶ 68.)

              15 Because Plaintiffs have failed to allege any actionable conduct prior to 2013 as a matter of law, the

              16 Court should strike any allegations concerning a class period from 2005 to 2012.

              17            B.     The Statute of Limitations Already Expired on the Alleged 2005 Conduct
              18            Even if Plaintiffs had alleged actionable conduct prior to 2013, the statute of limitations on
              19 that alleged conduct would have expired. As explained above, Plaintiffs allege that the class

              20 period should run from 2005, but only allege one act from 2005-2012: the acquisition of

              21 Celestron. In other words, Plaintiffs allege that the Celestron acquisition occurred in 2005, but do

              22 not allege any further conduct whatsoever until the 2013 acquisition of Meade. Plaintiffs likewise

              23 do not allege that any fraudulent concealment, which would purportedly toll any statute of

              24 limitations, occurred before 2013. Indeed, the fraudulent concealment allegations all relate to the

              25 2013 Meade acquisition. (See SAC ¶¶ 131 et seq.)

              26            Accepting for purposes of this Motion that the pleadings are accurate—that antitrust

              27 misconduct and injury occurred in 2005 but no purported concealment occurred until 2013—the

              28 statute of limitations expired in 2009, four years after the acquisition of Celestron. Garrison v.

EISNER, LLP        767518                                         4                 Case No. 5:20-cv-03642-EJD
                                          MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 10 of 12




               1 Oracle Corp., 159 F. Supp. 3d 1044, 1062–63 (N.D. Cal. 2016) (violations of Sherman Action §§

               2 1, 2; Clayton Act § 7; the Cartwright Act; and Cal. Bus. & Prof. Code §§ 16700, 17200 are all

               3 subject to a four-year statute of limitations).

               4            Plaintiffs know they cannot allege any concealment in 2005 because the purported antitrust

               5 activity from that time period—the Celestron acquisition—was notoriously public. Plaintiffs even

               6 admit as much:

               7                   SW Technology acquired Celestron as a wholly owned subsidiary in
                                   2005. Celestron issued a press release about the acquisition in which
               8                   it stated that SW Technology is ‘an affiliate of Synta Technology
                                   Corporation” referred by name to Chairman Shen.
               9
                   (SAC ¶ 25.) Independent, judicially-noticeable records confirm the same: that the acquisition was
              10
                   contemporaneously discussed in the press, and even identified in disclosures to the SEC. (See
              11
                   Request for Judicial Notice, Exs. 3–5, 6 at p. 14/99.) Plaintiffs cannot claim that representations
              12
                   in FTC and SEC filings were sufficient to constitute affirmative representations to Plaintiffs in
              13
                   2013 for purposes of fraudulent concealment (SAC ¶¶ 131 et seq.), but not sufficient to put them
              14
                   on notice of the alleged conduct in 2005.
              15
                            Because any claims arising out of this 15 year-old transaction are unquestionably barred
              16
                   by the applicable statute of limitations, this Motion is appropriately granted, and the class period
              17
                   of 2005-2012 stricken. See, e.g., Ramirez, 2017 WL 1064991, at *8 (granting motion to strike
              18
                   because “proposed class period dating back to August 15, 2010 for a cause of action with a one-
              19
                   year limitations period is facially invalid, absent any allegations which would extend the one-year
              20
                   period by discovery, equitable tolling or otherwise”).
              21
                            Refusing to strike the allegations will substantially prejudice Defendants. Defendants will
              22
                   be required to collect and produce thousands (if not tens or hundreds of thousands) of records
              23
                   concerning sales and customers (among other topics) relating to eight years of transactions that are
              24
                   not relevant to the salient time period that is truly at issue in this litigation. This will require
              25
                   hundreds of thousands of dollars of time and countless hours of precious resources for no
              26
                   discernible reason or benefit. (Plaintiffs have collectively already served more than 200 Requests
              27
                   for Production demanding, among other records, every communication, every customer, and every
              28

EISNER, LLP        767518                                        5                 Case No. 5:20-cv-03642-EJD
                                         MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                       Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 11 of 12




               1 sale and purchase since 2005.)          Under the circumstances, striking the 2005-2012 is not only

               2 appropriate, but critical and urgent.

               3 V.         PLAINTIFFS’ ALLEGATIONS REGARDING THE ORION ACTION AND
               4            VERDICT SHOULD BE STRICKEN
               5            In the SAC, Plaintiffs gratuitously and improperly reference the Orion Action and its

               6 verdict as alleged proof of Defendants’ misconduct. Indeed, Plaintiffs inappropriately allege that

               7 Celestron has already been found liable:

               8                    A jury has already found that Celestron and its parent company in
                                    China, Synta, conspired with their competitor Ningbo Sunny
               9                    Electronic Co., Ltd. (“Ningbo Sunny”) to fix prices, divide the
                                    market, retaliate against competitors, mislead U.S. authorities,
              10                    illegally acquire assets an dominate the U.S. market so that they
                                    could rip off American purchasers.
              11
                   (SAC ¶ 2 (footnote omitted).)
              12
                                    On November 26, 2019, a jury found that this acquisition, which
              13                    was orchestrated and aided and abetted by Defendants, their co-
                                    conspirators and their agents, violated the antitrust laws.”
              14
                   (Id. ¶ 90.) As Plaintiffs know, however, any findings in the Orion Action are not binding on
              15
                   Defendants. 1 Parklane Hosiery Co. v. Shore, 439 U.S. 322, 327–28 (1979) (it is a violation of
              16
                   due process for a judgment to be binding on a litigant who was not a party and therefore had no
              17
                   chance to be heard). Because these findings are not binding on Defendants, they are impertinent
              18
                   and immaterial and serve only to prejudice to Defendants. 2 They should therefore be stricken.
              19

              20
                   1
              21       Indeed, this is something that the Court already recognized at the September 3, 2020 proceedings
              22 in this case. (Hr’g Tr. at 14:2–9, Sept. 3, 2020, ECF No. 8.)

              23
                   2
                       Industry trades have already picked up on these allegations and reported on them, underscoring
              24
                   the prejudicial nature of them. Celestron, Synta, Ningbo Sunny Consumer Telescope Antirust
              25

              26 Class Action, Class Actions Reporter, available at: https://classactionsreporter.com/celestron-

              27 synta-ningbo-sunny-consumer-telescope-antitrust-class-action/ (last accessed Nov. 9, 2020).

              28

EISNER, LLP        767518                                         6                 Case No. 5:20-cv-03642-EJD
                                          MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
                      Case 5:20-cv-03642-EJD Document 63 Filed 11/16/20 Page 12 of 12




               1 See, e.g., LeDuc , 814 F. Supp. at 830 (Motions to strike may be granted if “it is clear that the

               2 matter to be stricken could have no possible bearing on the subject matter of the litigation.”).

               3 VI.        CONCLUSION
               4            For the foregoing reasons, Defendants respectfully request that the Court grant their

               5 Motion to Strike Allegations of the Second Amended Complaint.

               6 DATED: November 16, 2020                          Respectfully submitted,

               7                                                   EISNER, LLP
               8

               9
                                                             By:    /s/ Christopher Frost
              10                                                   CHRISTOPHER FROST
                                                                   Attorneys for Defendants Celestron Acquisition,
              11                                                   LLC; SW Technology Corp; Corey Lee, Dave
                                                                   Anderson; and Joseph Lupica
              12

              13

              14

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

EISNER, LLP        767518                                       7                 Case No. 5:20-cv-03642-EJD
                                        MOTION TO STRIKE DPP SECOND AMENDED COMPLAINT
